Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 10, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
	The phrase “wherein the repetition of errors comprises:  a count representing … a threshold number of errors …” is confusing as the following:
(a) How can repetition of errors comprises any count?  Should the repetition of errors can only comprise error(s), not count?  In other words, an essentially step of “counting” should be recited in the claim; and
(b) how can such a count (later) can represent a threshold number (or a limit) of errors?  In other words, should a threshold number be set for some other source, not by the count?

Claim 10:
	The phrase “counting circuitry to generate a count corresponding to the repetition of errors, the count representing … a threshold number of errors …” is confusing.  Since the count is generated by corresponding to the repetition of errors (i.e. the number of repetition of a threshold number of errors?  In other words, should a threshold number be set for some other source, not by the count?

Claim 15:
The phrase “realize as a … DRAM device” is confusing as the followings:  
(a) What element does the “realizing” function?
(b) Due to a vague verb “realize”, even though an element does realize as DRAM device?  What exactly does the verb “realize” actually mean?  Is that element being used as a DRAM device? Or is the memory device (itself) a DRAM device?

Claim 19:
	The phrase “counting circuitry to generate a count corresponding to the repetition of errors, the count representing … a threshold number of errors …” is confusing.  Since the count is generated by corresponding to the repetition of errors (i.e. the number of repetition of errors), how can such a count (later) can represent a threshold number of errors?  In other words, should a threshold number be set for some other source, not by the count?






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahali et al. (U.S. 2012/0072786 and Bahali hereinafter) in view of Kawasumi (US 2008/0181035).
Claims 9-10 and 14:
	Bahali discloses the invention substantially as claimed.  Bahali shows (figure 1) that a computer memory system (10) having a memory controller (20) comprises a read/write control logic (22) for reading and writing data to main memory (12), such a main memory (12) which is one or more dual in-line memory module (DIMM) (12).  The memory controller (20) also comprises an error detection control logic (23) for detecting/identifying and correcting errors of DIMM (figures 1-2, ¶s [0012]-[0013]).

	Bahali does not teach the feature of mapping a substitute storage location to the address associated with the repetition of errors.  Kawasumi, however, teaches that a memory replacement logic (450) may compare the address obtained from the address register (440) to the addresses stored in a cache (452), such addresses stored in cache memory (452) are addresses previously indicated as failed memory cells.  If a matching address is found in the cache (452), memory replacement logic (450) may cause redundancy fuse to configured such that a subsequence access to that address will access a memory cell of redundant memory (420) (e.g. redundant memory cell) (figure 4, ¶ [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use  Kawasumi’s memory replacement logic (450) to compare Bahali’s location/address of the failing DIMM, and to cause the redundancy fuse to configured such that a subsequence access that address will access a memory cell of redundant memory.
the subsequent repair action of that DIMM (figure 1, P [0019]).

Claim 11:
	 Bahali teaches logging the location/address of the DIMM  suspect as failing in a DIMM failure log (50) (figure 1, ¶[0019]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize an address of a memory (i.e. Bahali’s DIMM) would comprises not only a row address, but also a column address.  One having ordinary skill in the art would be motivated to realize so because an address of a memory comprising a row address and a column address is well-known in the art.

Claim 12:
	Bahali’s error detection control logic (23) may use an error correcting code (ECC) to detect all single-bit errors (SBEs) and/or SEDDED errors  (¶[0012]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Bahali’s error detecting control logic (23) would include an ECC decoder.  One having ordinary skill in the art would be motivated to realize so because using an ECC decoding to detecting single-bit errors and/or SEDDED errors are well-known in the art.


Claim 13:


Claim 15:
	Bahali teaches that DRAM chips are included with the DIMMs of main memory (12) (¶ [0012]).

Claims 2-8 
	Claims 2-8 are rejected for reasons similar to those set forth against claims 9-15, respectively.

Claim 16:
	This claim is similar to claim 9 with additional preamble of an integrated circuit DRAM chip comprising memory array circuitry.   
	Bahali teaches that the computer memory system (10) comprises a main memory (12), and DRAM chips included with the DIMMs of main memory (12).  The main memory (12) may contains many thousands of storage locations that are organized as array of square/rectangular blocks (14) (figure 1, ¶s [0012]-[0013]).
Claim 18:
	Bahali discloses that the DIMM failure log (50) is located in the system (10) (figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Bahali’s DIMM failure log (50) would be placed/located external to the system (10).  One having ordinary skill in the art would be motivated to do so because placing/locating Bahali’s DIMM failure log (50) either inside or outside (external) of the system (10) would have not changed the contents of the DIMM failure log (50).

Claim 17 and 19-21:
	Claims 17, 19 and 20-21 are rejected for reasons similar to those set forth against claims 11, 10 and  12-13, respectively.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. US 2014/0082458 – Li et al. – Measuring cell damage for wear leveling in a non-volatile memory.
b. US 2007/0195616 – Krech, Jr. et al. – Memory device fail summary data reduction for improved redundancy analysis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T. TU/Primary Examiner, Art Unit 2111